NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICARDO ESTRADA BARBARIN,                       No.    19-55010

                Petitioner-Appellant,           D.C. No. 5:17-cv-00257-VBF-LAL

 v.
                                                MEMORANDUM*
RAYMOND MADDEN, Warden,

                Respondent-Appellee.

                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      California state prisoner Ricardo Estrada Barbarin appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253 and, reviewing de novo, see Maciel v. Cate,

731 F.3d 928, 932 (9th Cir. 2013), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Barbarin contends that there was insufficient evidence to support the jury’s

finding that he was one of two gunmen whose attack on a group of individuals

resulted in the shooting death of a 13-year old boy. However, DNA evidence from

two pieces of clothing found at the crime scene matched Barbarin; he matched the

physical description of the attackers; the assailants referenced Barbarin’s gang, the

Eastside Rivas, and its Tiny Dukes clique, of which Barbarin became a member;

Barbarin may have had a motive to shoot two of the people in the group, for

reasons of “disrespect;” and Barbarin’s 2003 interview with a detective included

statements that could be interpreted as consciousness of guilt. In light of this

record, the state court’s conclusion that there was sufficient evidence to convict

Barbarin of first-degree murder and attempted murder was not contrary to, nor an

unreasonable application of, Jackson v. Virginia, 443 U.S. 307, 319 (1979). See 28

U.S.C. § 2254(d)(1); Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam).

      AFFIRMED.




                                          2                                    19-55010